DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 17 June 2022, regarding application number 16/317,800.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-6 and 8-16 remain pending in the application, while claim 7 has been cancelled. Claims 1-6 and 8-16 were amended in the Amendments to the Claims.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed 18 February 2022. Therefore, the objections and rejections have been withdrawn.  
Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 17 June 2022, with respect to the rejections of claims 1-6 and 8-16 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.
Applicant amended independent claim 1 to include new features and has argued the following:
“Claim 1, as amended herein, recites that the "robot arm controller" operates the robot arm actuator with "a fast dynamic response to thereby compensate for boom motion errors and deflection." None of the prior art references teach or suggest compensating for the effects boom motion errors and deflection, as recited in amended claim 1. The Applicant therefore submits that the claimed invention seeks to solve different problems than those addressed by the teachings of Hendron, Kawi, Pivac, and Greenwood. None of the applied references, individually or in combination, teach or suggest the arrangement recited in amended claim 1, nor a system that uses a slow dynamic response to control movement of the boom so as to reduce jerky movement of the boom and a fast dynamic response to control the robot arm actuator and thereby compensate for the jerky motion. For at least this reason, the Section 103 rejection of claim 1 should be withdrawn. 
Additionally, claim 1 has also been amended to clarify that the system includes a boom and a system, in which "said boom controller operates said boom actuator with a slow dynamic response, and the robot arm controller operates said robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection". Based on the Applicant's review, none of the prior art references teach or suggest a boom controller or a robot arm controller as recited in amended claim 1. Accordingly, a person of ordinary skill in the art would not have been motivated to modify the teaching of Hendron in view of the teachings of Kawi, Pivac, and Greenwood to arrive at the arrangement recited in amended claim 1. For at least this additional reason, amended claim 1 is patentable over Hendron, Kawai, Pivac and Greenwood, and the Section 103 rejection of this claim should be withdrawn.”
Examiner respectfully disagrees because the Pivac reference, as discussed cited in the previous office action”, teaches the argued features. That is, Pivac teaches at least “wherein said boom controller operates said boom actuator with a slow dynamic response, and the robot arm controller operates said robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection” in [0025] and [0063]. See specifically [0063 “More particularly the support structure, which in FIG. 1 is embodied by the arm 24, is controlled to cover relatively large distances but with relatively low positional accuracy and slow dynamic response. In contrast the head 18, and moreover the manipulators 28 and 30, are controlled to cover smaller distances but with high positional accuracy and fast dynamic response, and in a manner that corrects for any deflection or positional error of the support structure.”]. Therefore, Pivac explicitly teaches both operating the boom actuator with a slow dynamic response and operating the robot arm actuator with a fast dynamic response to compensate for boom motion errors and deflection.
For the purpose of compact prosecution, a new ground(s) of rejection is made in further in view of newly cited reference Pivac et al. (WO 2009026641 A1). See full details below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“tracker system” in claims 1, 9-11 and 15-16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for the “tracker system” in Figs. 3-4 and their corresponding paragraphs, in the specification filed on 14 January 2019.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendron et al. (US 20130297046 A1 and Hendron hereinafter), in view of Kawai et al. (US 20120277898 A1 and Kawai hereinafter), Pivac et al. (US 20090038258 A1 and Pivac hereinafter), and Pivac et al. (WO 2009026641 A1 and Pivac2 hereinafter).
Regarding Claim 1
Hendron teaches a system including: a boom supported from a boom base (see Fig. 5; [0001] and [0005]-[0009]), 
said boom having a robot arm mounted by a robot base therefrom (see Fig. 5, Stewart platform 400; [0031] and [0041]), 
said robot arm having an end effector (see Fig. 5, end effector 304; [0040]-[0042]), 
said boom being moveable relative to said boom base by a boom controller interfaced with a boom actuator to position said robot base to a programmed location (see Fig. 5, first controller 506 and signal 518; [0038] and [0042]), 
said robot arm being movable by a robot arm controller interfaced with a robot arm actuator to position said end effector at a programmed position and orientation (see Fig. 5, second controller 508 and signal 514; [0040]-[0041] and [0043]); and
a control system having a tracker system (see Fig. 5, total station 310; [0037]) to track the position of a first target located by an offset proximal to said robot base (see Fig. 5, reflector 520; [0037] and [0039]); 
wherein said tracker system tracks the position of said first target and feeds data to said boom controller to operate said boom actuator to dynamically position and orientate said first target close to said offset to position said robot base close to said programmed location (see [0037], [0039] and [0042]), and 
said tracker system tracks the position of the first target and feeds data derived from said first target, to said robot arm controller to operate said robot arm actuator to position and orientate said end effector TCP to said position and orientation (see [0043]).  
Hendron is silent regarding a second target, therefore Hendron is silent regarding said tracker system tracks the position and orientation of a second target located with a tool centre point (TCP) offset from an end effector TCTP, and said tracker system tracks the position and orientation of said second target and feeds data derived from said second target, or derived from said second target and said first target to said robot arm controller to operate said robot arm actuator to position and orientate said end effector TCP to said position and orientation.
Hendron is additionally silent regarding wherein said boom controller operates said boom actuator with a slow dynamic response, and the robot arm controller operates said robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection; and the fast dynamic response is faster than a natural frequency of the boom and the slow dynamic response is slower than the natural frequency of the boom.
Kawai teaches a system (see Figs.1-3, all; [0015]-[0018]), including:
a robot arm mounted by a robot base therefrom (see Fig. 1, robot arm 23; [0015] and [0064]), 
said robot arm having an end effector (see Fig. 1, processing machine 12; [0015] and [0067]), 
said robot arm being movable by a robot arm controller interfaced with a robot arm actuator to position said end effector at a programmed position and orientation (see Figs. 1-2, robot control device 16; [0018] and [0076]); and 
a control system having a tracker system (see Fig. 1, remote position sensor 19r; [0024] and [0063]);
wherein said tracker system tracks the position and orientation of a second target located with a tool centre point (TCP) offset from an end effector TCTP, and said tracker system tracks the position and orientation of said second target and feeds data derived from said second target, or derived from said second target and said first target to said robot arm controller to operate said robot arm actuator to position and orientate said end effector TCP to said position and orientation (see [0081] and [0093]-[0100]).  
Pivac teaches a system including: a boom supported from a boom base (see all Figs.; [0001] and [0008]-[0011]), 
said boom having a robot arm mounted by a robot base therefrom (see Figs. 1-6, manipulators 28 and 30; [0011], [0042] and [0068]), 
said robot arm having an end effector (see [0042]), 
said boom being moveable relative to said boom base by a boom controller interfaced with a boom actuator to position said robot base to a programmed location (see Fig. 1, controller 14; [0010] and [0024]), 
said robot arm being movable by a robot arm controller interfaced with a robot arm actuator to position said end effector at a programmed position and orientation (see Fig. 1, controller 14; [0021] and [0024]); and
a control system having a tracker system (see Fig. 1, ATS 20; [0041]) to track the position of a first target located by an offset proximal to said robot base (see Fig. 1, target 21; [0041], [0047] and [0052], especially [0047 "The measurement system 13 may also comprise an inertial navigation system 51 located near or adjacent to the target 21 on the head 18 or support structure/arm 24."]);
wherein said boom controller operates said boom actuator with a slow dynamic response, and the robot arm controller operates said robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection (see [0025] and [0063], especially [0063 “More particularly the support structure, which in FIG. 1 is embodied by the arm 24, is controlled to cover relatively large distances but with relatively low positional accuracy and slow dynamic response. In contrast the head 18, and moreover the manipulators 28 and 30, are controlled to cover smaller distances but with high positional accuracy and fast dynamic response, and in a manner that corrects for any deflection or positional error of the support structure.”]).
	Pivac2 teaches a system including a boom supported from a boom base (see Fig. 2, coarse positioning robotic arm 206; Page 2, line 16 - Page 3, line 21 in the attached reference WO_2009026641_A1),
said boom having a robot arm mounted by a robot base therefrom (see Fig. 2, fine positioning robotic arm 210; Page 3, lines 13-21), 
said robot arm having an end effector (see Fig. 2, robotic gripper 214),
said boom being moveable relative to said boom base by a boom controller interfaced with a boom actuator to position said robot base to a programmed location (see Page 2, line 16 - Page 3, line 21), 
said robot arm being movable by a robot arm controller interfaced with a robot arm actuator to position said end effector at a programmed position and orientation (see Page 3, lines 13-24); and
a control system having a tracker system (see Figs. 1-2, laser tracker 101); to track the position of a first target located by an offset proximal to said robot base (see Figs. 1-2, target orientation sensor 105; Page 2, line 24 - Page 3, line 6);
wherein said tracker system tracks the position of said first target and feeds data to said boom controller to operate said boom actuator to dynamically position and orientate said first target close to said offset to position said robot base close to said programmed location (see Page 2, line 24 - Page 3, line 21), and 
wherein said boom controller operates said boom actuator with a slow dynamic response, and the robot arm controller operates said robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection (see Page 3, lines 23-24; Page 4, lines 17-30); and the fast dynamic response is faster than a natural frequency of the boom and the slow dynamic response is slower than the natural frequency of the boom (see Page 3, line 26 - Page 4, line 25).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawai to Hendron. That is, it would have been obvious to modify the tracker system of the system of Hendron to track the position and orientation of a second target located with a tool centre point (TCP) offset from an end effector TCTP, and the tracker system tracks the position and orientation of the second target and to feed data derived from the second target, or derived from the second target and the first target to the robot arm controller to operate the robot arm actuator to position and orientate the end effector TCP to the position and orientation, as taught by Kawai. 
Kawai teaches a target attached to the robot arm with an offset to the end effector. The position of the target can be determined from a tracker and used to calculate a precise position of the end effector. The robot can be adjusted to eliminate deviations between the calculated positions and desired positions. A person having ordinary skill in the art would have been motivated to apply the same technique to the control system of Hendron in order to attain the same results. 
Application of the known technique taught by Kawai to the control system taught by Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein said tracker system tracks the position and orientation of a second target located with a tool centre point (TCP) offset from an end effector TCTP, and said tracker system tracks the position and orientation of said second target and feeds data derived from said second target, or derived from said second target and said first target to said robot arm controller to operate said robot arm actuator to position and orientate said end effector TCP to said position and orientation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
It further would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Pivac and Pivac2 to Hendron. That is, it would have been obvious to modify the tracker system of the system of Hendron so that the boom controller operates the boom actuator with a slow dynamic response, and the robot arm controller operates the robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection; and the fast dynamic response is faster than a natural frequency of the boom and the slow dynamic response is slower than the natural frequency of the boom, as taught by Pivac and Pivac2.
Pivac teaches operating the boom actuator with a relatively slow dynamic response for coarse control and operating the robot arm actuator with a relatively fast dynamic response for fine control to correct for deflection or positional error of the support structure. Pivac2 teaches operating the robotic arm with a dynamic response being faster than a natural frequency of the boom in order to compensate for any structural oscillation of the boom. A person having ordinary skill in the art would have been motivated to apply the same techniques to the control system of Hendron in order to attain the same results.
Application of the known techniques taught by Pivac and Pivac2 to the control system taught by Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein said boom controller operates said boom actuator with a slow dynamic response, and the robot arm controller operates said robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection; and the fast dynamic response is faster than a natural frequency of the boom and the slow dynamic response is slower than the natural frequency of the boom. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 2
Modified Hendron teaches the system as claimed in claim 1 (as discussed above in claim 1)
Hendron is silent regarding wherein said second target is located with said TCP offset from said end effector TCP so as to move with movement and pose of said end effector. 
Kawai teaches wherein said second target is located with said TCP offset from said end effector TCP so as to move with movement and pose of said end effector (see Fig. 1 and [0093]-[0098], especially [0095]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawai to modified Hendron. That is, it would have been obvious to further modify the system of modified Hendron to include the second target located with a TCP offset from the end effector so as to move with movement and pose of the end effector, as taught by Kawai. 
Kawai teaches a target attached to the robot arm with an offset to the end effector. The position of the target can be determined from a tracker and used to calculate a precise position of the end effector. The robot can be adjusted to eliminate deviations between the calculated positions and desired positions. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Hendron in order to attain the same results. 
Application of the known technique taught by Kawai to the system taught by modified Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein said second target is located with said TCP offset from said end effector TCP so as to move with movement and pose of said end effector. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
 Regarding Claim 3
Modified Hendron teaches the system as claimed in claim 1 (as discussed above in claim 1) 
Hendron further teaches wherein said robot base is mounted proximal to a remote end of said boom, away from said boom base (see Fig. 5; [0040]-[0041]).  
Pivac additionally teaches wherein said robot base is mounted proximal to a remote end of said boom, away from said boom base (see Figs. 1-3 and 5; [0012] and [0042]).  
Regarding Claim 4
Modified Hendron teaches the system as claimed in claim 3 (as discussed above in claim 3) 
Hendron further teaches wherein said robot base and said first target is mounted on a head, mounted to the remote end of the boom (see Fig. 5, the component between the base of the Steward platform and the remote end of the boom).

    PNG
    media_image1.png
    478
    465
    media_image1.png
    Greyscale

Pivac additionally teaches wherein said robot base and said first target is mounted on a head, mounted to the remote end of the boom (see Figs. 1-5, head 18; [0011] and [0042]).  
Regarding Claim 5
Modified Hendron teaches the system as claimed in claim 4 (as discussed above in claim 4)
Hendron further teaches wherein said head is pivotally mounted to the remote end of the boom (see Fig. 5, the pivots located at the head).  

    PNG
    media_image2.png
    479
    459
    media_image2.png
    Greyscale

Pivac additionally teaches wherein said head is pivotally mounted to the remote end of the boom (see pivot at head 18b in Fig. 3 and [0010]).  
Regarding Claim 6
Modified Hendron teaches the system as claimed in claim 4 (as discussed above in claim 4)
Hendron further teaches wherein said head is pivotally mounted about a horizontal axis to the remote end of the boom (see Fig. 5, the horizontal pivots located at the head).  


    PNG
    media_image3.png
    477
    485
    media_image3.png
    Greyscale

Pivac additionally teaches wherein said head is pivotally mounted about a horizontal axis to the remote end of the boom (see pivot at head 18b in Fig. 3 and [0010]).  
Regarding Claim 8
Modified Hendron teaches the system as claimed in claim 1 (as discussed above in claim 1)
Hendron further teaches wherein a pose of the head is controlled by a separate controller to the boom controller (see Fig. 5, second controller 508; [0041] and [0043]), and the boom controller operates the boom actuator to position the first target along three orthogonal axes (see [0038] and [0042]).  
Regarding Claim 12
Modified Hendron teaches the system as claimed in claim 1 (as discussed above in claim 1)
Hendron further teaches wherein said boom base is provided with movement apparatus to move said boom base relative to the ground (see Figs. 1, 3, 5 and 7; [0022]-[0023]).  
Pivac additionally teaches wherein said boom base is provided with movement apparatus to move said boom base relative to the ground (see [0042]).  
Regarding Claim 13
Modified Hendron teaches the system as claimed in claim 12 (as discussed above in claim 12)
Hendron further teaches wherein the movement apparatus is selected from a wheeled conveyance, incorporating locomotion or not, or self powered endless tracks (see Figs. 1, 3, 5 and 7; [0022]-[0023]).  
 Pivac additionally teaches wherein the movement apparatus is selected from a wheeled conveyance, incorporating locomotion or not, or self powered endless tracks (see [0042] and [0069]).  
Regarding Claim 14
Modified Hendron teaches the system as claimed in claim 13 (as discussed above in claim 13) 
Hendron further teaches wherein the movement apparatus incorporates self levelling to level the boom base (see [0023]).  
Pivac additionally teaches wherein the movement apparatus incorporates self levelling to level the boom base (see [0010], [0018] and [0066]-[0067]).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hendron (as modified by Kawai, Pivac and Pivac2) as applied to claim 1 above, and further in view of Greenwood et al. (US 6681145 B1 and Greenwood hereinafter).
Regarding Claim 9
Modified Hendron teaches the system as claimed in claim 1 (as discussed above in claim 1)
Hendron further teaches the tracker system tracks the position of the first target (see [0037] and [0039]).  
Hendron is silent regarding wherein control of a pose of the head is integrated into the boom controller, and the tracker system tracks the orientation of the first target.  
Pivac teaches wherein control of a pose of the head is integrated into the boom controller (see [0010], [0024] and [0053]), and the tracker system tracks the position of the first target (see [0041], [0047] and [0052]).  
Greenwood teaches a system for a robot (see all Figs., especially Fig. 8; Col. 1, lines 10-19 and Col. 10, lines 52-58 and Col. 21, lines 12-36), including:
a control system having a tracker system (see Fig. 8, trackers 840; Col. 21, lines 12-36) to track the position of a first target located on the robot (see Fig. 8, optical targets 800; Col. 21, lines 12-36),
wherein the tracker system tracks the position and orientation of the first target (see Col. 6, lines 1-15 and Col. 21, lines 12-36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Pivac and Greenwood to modified Hendron. That is, it would have been obvious to further modify the system of modified Hendron to integrate control of a pose of the head into the boom controller, as taught by Pivac. It would have been obvious to further modify the tracker system of the system of modified Hendron to track orientation of the first target, as taught by Greenwood. 
Pivac teaches a single controller capable of controlling both the pose of a head and of the boom controller. Greenwood teaches tracking both position and orientation of the trackers to track the robot in six degrees of freedom. Tracking in six degrees of freedom improves the accuracy of processing a part with the robot. A person having ordinary skill in the art would have been motivated to apply the same techniques to the system of modified Hendron in order to attain the same results. 
Application of the known techniques taught by Pivac and Greenwood to the system taught by modified Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein control of a pose of the head is integrated into the boom controller, and the tracker system tracks the position and orientation of the first target. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 10
Modified Hendron teaches the system as claimed in claim 1 (as discussed above in claim 1)
Hendron is silent regarding wherein said tracker system includes separate target tracking devices for said first target and said second target.  
Greenwood teaches wherein said tracker system includes separate target tracking devices for said first target and said second target (see Fig. 8, trackers 840; Col. 21, lines 12-36).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Greenwood to modified Hendron. That is, it would have been obvious to further modify the tracker system of the system of modified Hendron to include separate target tracking devices for the first target and second target, as taught by Greenwood. 
Greenwood teaches separate tracking devices to track a plurality of tracker located throughout different locations of the robot. Tracking a plurality of trackers enables tracking of the robot in six degrees of freedom, which improves the accuracy of processing a part with the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Hendron in order to attain the same results. 
Application of the known technique taught by Greenwood to the system taught by modified Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein said tracker system includes separate target tracking devices for said first target and said second target. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hendron (as modified by Kawai, Pivac and Pivac2) as applied to claim 3 above, and further in view of Osaka (US 20150165620 A1 and Osaka hereinafter) and Swarup et al. (US 20170071680 A1 and Swarup hereinafter).
Regarding Claim 11
Modified Hendron teaches the system as claimed in claim 3 (as discussed above in claim 3). 
Hendron is silent regarding wherein said robot arm controller is controllably switched between a first state wherein said robot arm controller is responsive to positioning feedback data derived from said tracker system, 
to a second state where pre-calibrated positioning data referenced to the robot base (and hence the remote end of the boom) is relied on, and 
when switched between said first state and said second state, said robot arm controller controls movement of said robot arm to dampen movement of the robot arm, to avoid sudden movement of said robot arm and said end effector.  
Osaka teaches a system (see Fig. 4; [0002] and [0009]) comprising a robot arm controller (see Fig. 1, controller 300; [0029]),
wherein said robot arm controller is controllably switched between a first state wherein said robot arm controller is responsive to positioning feedback data derived from said tracker system (see "output based control mode" in [0009], [0059]-[0067] and [0104]), and 
to a second state where pre-calibrated positioning data referenced to the robot base is relied on (see "input based control mode" in [0009], [0059], [0068]-[0069] and [0118]).
Swarup teaches a system (see all Figs.; [0009]) comprising a robot arm controller (see [0046]),
wherein said robot arm controller may be controllably switched between a first state and a second state (see [0009]), and
when switched between said first state and said second state, said robot arm controller controls movement of said robot arm to dampen movement of the robot arm, to avoid sudden movement of said robot arm and said end effector (see Fig. 12; [0009], [0015]-[0016] and [0062]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Osaka and Swarup to modified Hendron. That is, it would have been obvious to further modify the robot arm controller of the system of modified Hendron to switch between a first state wherein the robot arm controller is responsive to positioning feedback data derived from a tracker system, to a second state where pre-calibrated positioning data referenced to the robot base is relied on, as taught by Osaka. It would have been obvious to further modify the robot arm controller of the system of modified Hendron to control movement of the robot arm to dampen movement of the robot arm when switching between the first state and the second state, as taught by Swarup. 
Osaka teaches switching between the two states to ensure a positioning accuracy of positioning to a working start position and mechanical compliance of the robot while processing a workpiece. Swarup teaches dampening to provide a smooth transition between two or more states to prevent the robot from damaging objects in its environment. A person having ordinary skill in the art would have been motivated to apply the same techniques to the system of modified Hendron in order to attain the same results. 
Application of the known techniques taught by Osaka and Swarup to the system taught by modified Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein said robot arm controller may be controllably switched between a first state wherein said robot arm controller is responsive to positioning feedback data derived from a tracker system, to a second state where pre-calibrated positioning data referenced to the robot base is relied on, and when switched between said first state and said second state, said robot arm controller controls movement of said robot arm to dampen movement of the robot arm, to avoid sudden movement of said robot arm and said end effector. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hendron (as modified by Kawai, Pivac and Pivac2) as applied to claim 12 above, and further in view of Hao et al. (US 20170291805 A1 and Hao hereinafter).
Regarding Claim 15
Modified Hendron teaches the system as claimed in claim 12 (as discussed above in claim 12)
Hendron is silent regarding wherein said boom base is mounted on an active suspension system, and said boom base incorporates a third target for said tracker system, 
said active suspension having a suspension controller interfaced with a suspension actuator to control the position and orientation of said boom base in response to data from said tracker system reading the position and orientation of said third target.
Hao teaches a system including a boom supported from a boom base (see all Figs. [0002]-[0003]),
wherein said boom base is mounted on an active suspension system (see [0003], [0020] and [0026]), and said boom base incorporates a third target for a tracker system (see Fig. 12, sensors 402, 404, 406, 408; [0005], [0043] and [0047]), 
said active suspension system having a suspension controller interfaced with a suspension actuator to control the position and orientation of said boom base in response to data from said tracker system reading the position and orientation of said third target (see [0005], [0043] and [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hao to modified Hendron. That is, it would have been obvious to take the system of modified Hendron and further include an active suspension system for the boom base and to further incorporate a third target with the boom base and to control to control the position and orientation of the boom base in response to data from the tracker system reading the position and orientation of the third target, as taught by Hao. 
Hao teaches this known technique to level the boom base while navigating through various terrains. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Hendron in order to attain the same results. 
Application of the known technique taught by Hao to the system taught by modified Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein said boom base is mounted on an active suspension system, and said boom base incorporates a third target for said tracker system, said active suspension system having a suspension controller interfaced with a suspension actuator to control the position and orientation of said boom base in response to data from said tracker system reading the position and orientation of said third target. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Modified Hendron teaches the system as claimed in claim 12 (as discussed above in claim 12)
Hendron is silent regarding wherein said boom base is mounted to an object having larger inertia than said boom on an active suspension system, and said boom base incorporates a third target for a tracker system; 
said active suspension system having a suspension controller interfaced with a suspension actuator to control the position and orientation of said boom base relative to said object in response to data from said tracker system reading the position and orientation of said third target, 
said suspension actuator to control the position of said boom base with a slower dynamic response than said boom controller operates said boom actuator.   
Hao teaches wherein said boom base is mounted to an object having larger inertia than said boom on an active suspension system (see [0003], [0020]-[0022] and [0026]), and said boom base incorporates a third target for said tracker system (see Fig. 12, sensors 402, 404, 406, 408; [0005], [0043] and [0047]); 
said active suspension system having a suspension controller interfaced with a suspension actuator to control the position and orientation of said boom base relative to said object in response to data from said tracker system reading the position and orientation of said third target (see [0005], [0043] and [0047]), 
said suspension actuator to control the position of said boom base with a slower dynamic response than said boom controller operates said boom actuator (see [0052]).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hao to modified Hendron. That is, it would have been obvious to take the system of modified Hendron and further include an active suspension system for the boom base and to further incorporate a third target with the boom base and to control the position and orientation of the boom base in response to data from the tracker system reading the position and orientation of the third target, as taught by Hao. It further would have been obvious to modify the system of modified Hendron to control the position of said boom base with a slower dynamic response than said boom controller operates said boom actuator, as taught by Hao.
Hao teaches this known technique to level the boom base and increase stability while navigating through various terrains. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Hendron in order to attain the same results. 
Application of the known technique taught by Hao to the system taught by modified Hendron would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein said boom base is mounted to an object having larger inertia than said boom on an active suspension system, and said boom base incorporates a third target for said tracker system; said active suspension system having a suspension controller interfaced with a suspension actuator to control the position and orientation of said boom base relative to said object in response to data from said tracker system reading the position and orientation of said third target, said suspension actuator to control the position of said boom base with a slower dynamic response than said boom controller operates said boom actuator. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Peters et al. (US 20120053726 A1 and Peters hereinafter). Peters teaches at least a system including a boom supported from a boom base, said boom having a robot arm mounted by a robot base therefrom, and said robot arm having an end effector, wherein said boom controller operates said boom actuator with a slow dynamic response, and the robot arm controller operates said robot arm actuator with a fast dynamic response to thereby compensate for boom motion errors and deflection. See at least Fig. 3, [0071], [0102]-[0106] and [0150].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664